16DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Response to Arguments
3.	Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive.
On pages 7-9 of the amendment, Applicant argued that Karczewicz is not related to real-time game video that is generated responsive to client input. Instead, Karczewicz is concerned with streaming a video that is first processed off-line and then buffered at the receiving device. This functionality is not unlike the streaming of movies 
via online movie streaming services.
	While Applicant’s arguments are understood, the concern related to real-time game video that is generated responsive to client input is claimed as an intended use purpose which does not have patentable weight in the claims.  In addition, regardless if the teaching in Karczewicz of selecting which frames to encode and which frames to data buffer in a decoder 1914 (FIG. 19). The data buffer size sets an upper bound on the decoding latency for frames of video in the STB 140…Typically, a maximum latency is a time duration for transmitting a frame of video equal in size to the data buffer (since transmission of the respective frame of video must be complete when decoding starts). In existing systems using MPEG2 compression, the maximum latency is typically about 300 ms… Video games pose several additional challenges in this regard. Unlike existing MPEG encoders, the data rate is not pre-allocated since the user commands (actions) are not known in advance, i.e., the video-game encoder may not be able to look ahead. As a consequence, the maximum latency is very low, for example, one frame period. In an exemplary embodiment, the latency at the encoder may be less than 50 ms (for example, 30 or 40 ms) and a round trip latency, including any delays associated with a remote control in a game controller 1924 (FIG. 19), may be less than 100 ms. The low latency implies that there is a limited time to transmit the frame of video (before decoding begins) and, thus, a limited time window in which to spread out  one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), thereby preventing decoder 1914 (FIG. 19) underflow. The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded,” emphasis added.  Therefore, it is clear that Craig teaches the same Karczewicz’s approach of frame skipping or ignoring by using buffers at the encoder and decoder sides to control the data rate and avoid underflow (as taught by Craing in paragraph 0090 and by Karczewicz in 0038). 
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) hereinafter “Craig” in view of Karczewicz et al. (US 2002/0090027) hereinafter “Karczewicz” in further view of Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 1, Craig discloses a computer-implemented method, comprising:
receiving, from an interface provided by a server, a request from a client of a user for playing a video game (paragraph 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to one or more video games ordered by one or more users); 

preparing to send a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client (paragraph 0037-0042, frames of video images or updates to one or more frames of video corresponding to one or more video games (including single and/or multi-player video games) are generated using a plurality pre-encoded tiles or macro-blocks, which are encoded prior to a request to initiate the one or more video games…The method and system transmit the generated video-game content to a user device for display.  It is clear that frames of video images, which are successive frames as taught in paragraph 0037, are pre-encoded first before transmission to a user device) the preparing is for said real-
However, Craig does not explicitly disclose determining, periodically by the server, a data rate available for a channel for communicating with the client, the data rate for the channel varies over time; 
identifying, by the server, a target data rate for transmitting video frames for display on the client;
wherein, before sending the second video frame, the second video frame is ignored by an encoder associated with the server and not sent to the client in response to detecting by the server that the data rate to said client during said real-time generation is below the target data rate after sending the first video frame encoded by the encoder;
In an analogous art, Karczewicz discloses determining, periodically by the server, a data rate available for a channel for communicating with the client, the data rate for the channel varies over time (paragraph 0019, A rate controller is coupled to receive indications of…a communication-channel capacity rate of permissible communication rates upon the communication channel; paragraph 0025, the communication channel allocated for the communication of the information representative of the video frames is of a limited throughput capacity. While the throughput capacity is not necessarily fixed at a maximum, unchanging amount, the throughput capacity is potentially lesser than the capacity of the video sending device to generate and transmit information); 

wherein, before sending the second video frame, the second video frame is ignored by an encoder associated with the server and not sent to the client (paragraph 0033, The rate controller 32 is further operable to determine which video frames are encoded by the encoder 28. Video frames not selected to be encoded and sent upon the communication channel are discarded) in response to detecting by the server that the data rate during said real-time generation (taught by Craig in paragraph 0106) is below the target data rate after sending the first video frame encoded by the encoder (paragraphs 0007-0008, As the communication channel upon which the encoded information is communicated to the video receiving device is generally bandwidth-limited, the encoding bit rate is not permitted to exceed an encoding rate which would exceed the communication capacity of the communication channel upon which the information is to be communicated…Various manners, as a result, have been developed to encode video frames of a video sequence to facilitate sending of the video sequence upon a bandwidth-constrained communication channel to the video receiving device in a manner to permit viewing of the sequence at the video receiving device with at least a minimal viewing quality; paragraph 0009, the amount of information encoded and sent upon the communication channel does not exceed the capacity of the communication channel or the video receiving device, see also paragraphs 0014 and 0038);

In the same field of endeavor, Krishnamurthy discloses audio data is configured to continue to be transmitted when video frames are not transmitted (Abstract and col. 17 lines 30-40).
Therefore, it would have been obvious for one having skill in the art at the time of invention to modify the teaching of Craig, by using frames discarding method of Karczewicz. Selection of which frames to encode and which frames to discard is made to facilitate viewing of the sequence of video frames, when received at the video receiving device, of improved quality-consistency and at a uniform frame rate (Karczewicz, paragraph 0014); in addition, Craig, Karczewicz and Krishnamurthy are all in the same field of endeavor and they teach all the claimed elements, therefore, it would have been obvious for one having skill in the art at the time of invention to combine their teachings using known techniques to yield predictable results. 
As per claim 2, Karczewicz discloses wherein sending the first video frame includes compressing by the encoder the first video frame and then transmitting the first video frame to the client (paragraph 0029). 
As per claim 3, arguments analogous to those applied for the limitations of claim 1 rejected by Karczewicz are applicable for claim 3.  
claim 4, Craig discloses wherein the data rate being below the target data rate is based on a video frame taking longer than a frame time to transmit, the frame time being one divided by a frame rate (paragraph 0091, one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped predictive macro-blocks) may be transmitted during a short time period (e.g., about 1 millisecond of an approximately 33.33 millisecond frame period), thereby preventing decoder 1914 (FIG. 19) underflow. The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received).
As per claim 5, Craig discloses wherein the client, when not receiving the second video frame, is configured to display the first video frame during a frame time during which the second video frame would have been displayed (paragraph 0091, The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. For example, the frame of video may be updated incrementally (as update information is received) or after all the update information is received). 
As per claim 6, Craig discloses wherein displaying the first video frame during the frame time during which the second video frame would have been displayed reduces a frame at the client (since less frame are transmitted and displayed, therefore, the frame rate is reduced). 
As per claim 7, arguments analogous to those applied for the limitations of claim 1 rejected by Karczewicz and for claims 5 and 6 are applicable for claim 7. 
As per claim 8 arguments analogous to those applied for the limitations of claim 1 rejected by Karczewicz and for claims 4-6 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for the last limitation of claim 1 are applicable for claim 9. 
As per claims 10-18, arguments analogous to those applied for claims 1-9 are applicable for claims 10-18.
As per claims 19-20, arguments analogous to those applied for claim 1 are applicable for claims 19-20.

(EP 0781490 B1; EP 0892555 A2; CN 1756369 B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482